I concur in the result but only in deference to the opinion of the Supreme Court of the United States as expressed in the Malloy case. The major premise of that opinion, that a check, draft or note is payable only in money, is true technically but untrue practically. It is true only to the extent that the holder may demand money if he chooses and is entitled to it if he demands it. Under modern banking practice, it seems to me that the proposition has become untrue in every case where the instrument is deposited for the credit of the holder with a bank other than the one upon which the instrument is drawn or where it is made payable. In such cases the holders not only do not demand but normally do not expect or even want payment in money. What they do want and expect in every such case (unless the contrary appears by some special circumstance) is not payment in money but a transfer to the account of the depositor, through banking channels, of an amount of credit equivalent to the money called for by the check, draft or note. The number of transactions where that is not the case is less than negligible.
So it seems to me that we are submitting this case to decision upon an archaic rule, one utterly out of harmony with modern banking practice. If banks everywhere should put in practice the premise that only currency or coin could be taken in payment of individual checks and drafts, the fiscal system of the country would break down at once under the excessive demand for money. Not only does the premise of the right to payment in money, unqualified by banking practice and commercial custom, seem obsolete but it also seems out of harmony with our statute. G.S. 1923, § 7233. But as the similar rule of the federal reserve banks was before the supreme court in the Malloy case, our error, if any, in following that case is on the side of conservatism, and one that can easily be corrected by the legislature if it desires that the law should be otherwise than we are now finding it to be. *Page 21